Citation Nr: 1428412	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Subsequent to the January 2008 rating decision, the Veteran submitted additional VA treatment records.  The RO readjudicated the issue and denied the Veteran's claim to reopen in December 2008 and January 2009 rating decisions.  The additional evidence was received prior to the expiration of the appellate period for the January 2008 rating decision.  Any interim submissions before finality must be considered by the VA as part of the original claim.  38 C.F.R. § 3.156(b)(2013); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the January 2008 rating decision is the proper rating action on appeal. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The claim for service connection for hepatitis C was initially denied in an unappealed December 1998 rating decision that became final. 

2.  The evidence received since the last final July 2004 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence shows that the Veteran's hepatitis C is not related to active duty military service. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty to notify was satisfied in an October 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded a VA examination in June 2010 to assess the nature and etiology of his hepatitis C.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law, and provided a rationale for the opinion offered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's service connection claim for hepatitis C was initially denied in a December 1998 rating decision.  The RO noted the Veteran had been diagnosed with Hepatitis A in December 1978, but there were no residuals of that condition and no evidence showing the Veteran was exposed to hepatitis C while in service and no current symptoms that would be indicative of hepatitis C.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran attempted to reopen his claim on two occasions, but was denied in unappealed rating decisions dated September 2001 and July 2004.

Evidence of record at the time of the last final decision in July 2004 includes the Veteran's service treatment records and post-service medical records. 

In August 2007, the Veteran filed his current petition to reopen his service connection claim.  In support of his petition to reopen, the Veteran submitted a June 2010 VA treatment record from a gastroenterologist who concluded that the Veteran's diagnosed hepatitis C was "service related/connected."  The VA doctor noted the Veteran's reports of using dry razors in the field and caring for open wounds from fellow soldiers in the Veteran's unit who used IV drugs.  The record also includes a March 2012 letter from a fellow soldier who stated that he served with the Veteran.  The letter stated that during field duty, fellow soldiers in their unit would share razors, toiletries and toothpaste.

The June 2010 VA treatment record indicating a positive nexus between the Veteran's diagnosed hepatitis C and active duty service is "new and material" evidence.  The details were not before the RO at the time of any of the prior rating decisions and the VA physician's statements relate to an unestablished fact necessary to substantiate the claim.  The doctor's opinion raises a reasonable possibility of substantiating the Veteran's claim by indicating that the Veteran's hepatitis C is related to his active duty service.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for hepatitis C has been received, and the claim is reopened.

III.  Service Connection

Having reopened the claim, the Board must now determine whether the reopened claim of entitlement to service connection for hepatitis C may be considered on the merits, de novo.  In this case, the Veteran will not be prejudiced by the Board action in considering the matter because the RO previously reopened the claim in its January 2009 rating decision and reconsidered the claim on the merits in the August 2010 Statement of the Case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran claims that he incurred hepatitis C while in service and has identified at least two possible in-service etiologies, including sharing dry razors with other service members and bandaging the wounds of bloodied soldiers while in service, some of whom were drug users.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

While the credibility of the evidence was presumed for the purpose of determining whether the evidence was sufficient to reopen the previously denied claim, in a merits determination, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran's VA treatment records show a current diagnosis of hepatitis C.  A July 1999 liver biopsy showed findings consistent with moderately active, chronic hepatitis C with portal and early septal fibrosis.  A December 2003 treatment record reflects that the Veteran tested positive for hepatitis C.  Thus, the Veteran has a current diagnosis of the claimed disability.

With respect to the Veteran's assertions that he incurred hepatitis C while on active duty, service treatment records do not show any complaints, diagnoses or treatment for a liver condition in service.  In an October 1977 medical history report, the Veteran circled "no" to a question of whether he ever had jaundice or hepatitis.  His DD-214 showed his military occupational specialty (MOS) to be that of 52B20 - power generator equipment operator/mechanic.  The Veteran's service personnel records reflect that he worked as a power generator mechanic and a mail clerk.  The Veteran stated in his January 2010 Notice of Disagreement that he was a maintenance squad leader in the 249th Engineering Battalion and "bandaged up people with bloody wounds all the time."  He further indicated that he often shared razors with fellow service members, some of whom were drug users.  

Post-service medical records show that the Veteran was treated in December 1978 for hepatitis A and symptoms that included nausea and vomiting.  A March 2004 VA treatment record notes that the Veteran has a history of cocaine and alcohol abuse, and his medical records note a history of drug use both before and after service. 

A June 2010 VA treatment record from a gastroenterologist states that the Veteran's hepatitis C is "[s]ervice related/connected" because the Veteran used dry razors in the field and cared for open wounds from fellow unit member who had used IV drugs. 

In May 2012, the Veteran was afforded a VA examination to determine the etiology of his hepatitis C.  The examiner noted the Veteran's history of sharing razors and exposure to blood while in service.  The Veteran also stated during the examination that prior to separation from service, he was given a flu shot that he felt may have been contaminated.  The examiner noted diagnoses of Hepatitis B, Hepatitis C and cirrhosis.  The examiner further noted the Veteran had risk factors associated with hepatitis C that include accidental exposure to blood, intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous exposure to blood such as by use of shaving razors.  

Following an examination, review of the record and diagnostic testing, the examiner concluded that the Veteran's hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  In support of this conclusion, the examiner determined that the Veteran had many risk factors for hepatitis C including "unprotected intercourse, IV drug use, sharing of razors after the military, and blood transfusion in 1982."  

The Board finds the May 2012 VA examiner's opinion to be highly probative as the examiner provided a clear rationale for his opinion, namely that the Veteran's hepatitis C was more likely due to post-service risk factors including drug use and blood transfusions.  The examiner based the opinion on a review of the medial records including the claims file, an examination of the Veteran including statements made by the Veteran, as well as his own clinical training, experience and expertise.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

In contrast, the June 2010 VA physician's statement appears to simply restate the Veteran's provided history of sharing razors in the field and caring for open wounds from fellow service members; there is no rationale offered or consideration of the Veteran's post-service exposures.  As such, the Board affords it more probative weight than the May 2012 VA examiner's opinion.  See Bloom v. West, 12 Vet. App. 185 (1999).  

The only other evidence in the record concerning the etiology of the Veteran's Hepatitis C are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the etiology of hepatitis falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In sum, the evidence of record weighs against a finding that the Veteran's hepatitis C is related to active duty service.  Accordingly, the Board finds entitlement to service connection for hepatitis C is not warranted and the claim is denied.


ORDER

New and material evidence having been submitted, the claim of service connection for hepatitis C.  To this extent only, the appeal is granted.

Service connection for hepatitis C is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


